Title: To John Adams from Captain Ryk, 2 September 1825
From: Ryk, Captain
To: Adams, John


				
					
					on board HM the King of the Netherlands Sloop Pallar. Boston Harbour Sept: 2d. 1825
				
				Captain Ryk takes his leave and presents the Expression of his Veneration to His Excellency President Adams.Among all the pleasant recollections his stay in Boston never will fail to give him. certainly he allways will remember with the greatest interest that he had the honour to be introduced to the Veteran of the American liberty, ones the first Magistrate now the father of the first Magistrate of this happy land.He begs His Excellency to accept his deep respect.
				
					
				
				
			